Citation Nr: 0208004	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  97-30 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
postoperative residuals of a penetrating wound to the pleural 
cavity with cardiac involvement.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty for training from April to 
October 1956, and active military service from February 1958 
to April 1961.  

The current appeal arose from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  

The RO confirmed and continued the 20 percent evaluation for 
postoperative residuals of a penetrating wound to the pleural 
cavity with cardiac involvement.  

This matter was previously before the Board of Veterans' 
Appeals (Board) in February 1999, at which time it was 
remanded for additional development.

In March 2002 the RO increased the service-connected 
postoperative residuals of a penetrating wound to the pleural 
cavity with cardiac involvement from 20 to 30 percent 
disabling, effective April 14, 1999.  

As the assigned 30 percent evaluation represents less than 
the maximum available under applicable diagnostic criteria, 
the veteran's appeal remains viable.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The case has been returned to the Board for further appellate 
consideration.


FINDING OF FACT

The April 1999 pulmonary function test (PFT) disclosed a 
Forced Expiratory Volume in one second (FEV-1) of 55 percent 
predicted.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 60 percent for 
postoperative residuals of a penetrating wound to the pleural 
cavity with cardiac involvement have been met.  38 U.S.C.A. 
§§  1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6843 (2001).
REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran sustained a penetrating wound to the left 
anterior thoracic wall at the fourth intercostal space in a 
July 1960 automobile accident.  He underwent an exploratory 
thoracotomy, which showed blood in the pericardium and a 
contusion of the heart.  A partial pericardiectomy was 
performed.  The medical records show there was no artery or 
nerve involvement, but do not indicate whether the veteran 
sustained muscle damage.  The injury would most likely have 
been in the area involving the pectoralis minor, Muscle Group 
II.  See 38 C.F.R. § 4.73, Diagnostic Code 5302 (2001).

In August 1961, the RO granted service connection for 
postoperative residuals of a penetrating wound to the pleural 
cavity with cardiac involvement. The RO assigned a 20 percent 
rating in accordance with 38 C.F.R. § 4.97, Diagnostic Code 
6818.  

The veteran filed his claim for an increased disability 
rating on October 30, 1996. The criteria for rating injuries 
to the pleural cavity under 38 C.F.R. § 4.97 were revised, 
effective October 7, 1996. 38 C.F.R. § 4.97, Diagnostic Code 
6818 was eliminated and was replaced by 38 C.F.R. § 4.97, 
Diagnostic Code 6843, which now provides ratings for 
traumatic chest wall defects as restrictive lung disease.  

Associated with the claims file are VA clinical records dated 
from March 1996 to January 1999 which show the veteran was 
seen on a number of occasions for primarily non-service-
connected conditions.  In March 1996, he was seen with 
complaints of chest pain.  

The veteran underwent a VA compensation examination in 
January 1997.  The VA physician provided a thorough factual 
background of the veteran's inservice injury and post-service 
VA examination findings from 1961.  His main complaint was 
increased left lower chest pain with heavy lifting.  

Examination showed a depressed nontender horizontal scar 
across the lower left anterior chest "and approximately the 
fourth intercostal inner space /// some are at loss of 
subcutaneous tissue."  The lungs were clear to auscultation 
though chest sounds were somewhat depressed over the left 
lower chest.  No rales were heard.  The heart appeared to be 
normal in size.  The physician diagnosed the veteran's 
complaint of chest pain on heavy lifting as "probably 
musculoskeletal in origin."

On examination the veteran complained of shortness of breath 
which he attributed to a 35-to-40 year history of one pack-a-
day cigarette smoking.  The examiner requested a pulmonary 
function study.  This study was performed later that day.  
The computerized interpretation showed an obstructive pattern 
of mild impairment with no significant bronchodilator 
response.  The report includes FEV-1 and FEV-1/FVC 
assessments, but does not include DLCO (SB) findings or 
maximum oxygen consumption findings.  The results were as 
follows: FEV-1 of 75 percent pre-drug and 85 percent post 
drug.  The ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) of 93 percent pre-drug and 
88 percent post-drug.  The examiner stated that the testing 
showed mild obstructive lung disease, but he could not rule 
out concomitant restriction without measurement of lung 
volumes.

Associated with the claims file are VA radiographs dated in 
March 1996 and July 1997 which show thickening of the left 
basilar pleura.  There was no active chest process.  

The veteran was accorded a VA examination in April 1999.  He 
complained of intermittent pain in the left lower anterior 
chest described as an aching pain that is not present all the 
time, but occurring every two or three months.  On 
examination there was a ten inch depressed scar at the left 
lower anterior chest at approximately the fourth intercostal 
interspace.  There was some depression of the left fourth 
intercostal interspace, possibly due to some muscle absence 
or atrophy.  There was also some atrophy of the lower portion 
of the pectoralis muscle where it attaches to the ribs.  
There was no tenderness over the chest or over the scar.  

The diagnoses were: penetrating wound of pleural cavity with 
cardiac contusion, partial pericardiectomy, cardiac status 
clinically good and prognosis good; probably mild chronic 
obstructive pulmonary disease in a long time cigarette 
smoker; residual of surgery to left chest following 
automobile accident with intermittent chest pain aggravated 
by heavy lifting or deep breaths and with clinical findings 
of slight muscle atrophy of intercostal muscle and of the 
pectoralis attachment of the chest.  X-rays of the chest 
revealed no acute disease.  

The veteran underwent a pulmonary function test (PFT) which 
showed a Forced Expiratory Volume (FEV-1) of 66 percent 
predicted pre-drug and 55 percent predicted post-drug and the 
FEV- 1/FVC was 71 percent pre-drug and 81 percent post-drug.  
The ratio of FEV in one second to Forced Vital Capacity (FVC) 
was 65 percent predicted pre-drug and 48 percent predicted 
post-drug.  The testing showed obstructive patterns; mild 
impairment; inability to exclude a concomitant restrictive 
process; and no significant bronchodilator response. 


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).



Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2001); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Diagnostic Code 6843 pertains to restrictive lung disease.  
Where a pulmonary function test shows an FEV-1 of 56- to 70- 
percent predicted, or FEV- 1/FVC of 56 to 70 percent 
predicted, or DLCO (SB) 56- to 75-percent predicted, a 30 
percent evaluation is warranted.  Where a pulmonary function 
test shows an FEV-1 of 40- to 55-percent predicted, or FEV- 
1/FVC of 40- to 55 percent predicted, or DLCO (SB) 40- to 55- 
percent predicted, a 60 percent evaluation is warranted.  38 
C.F.R. § 4.97, Diagnostic Code 6843 (2001).

A 100 percent evaluation is warranted for traumatic chest 
wall defect manifested by FEV-1 of less than 40 percent of 
predicted value; or FEV-1/FVC less than 40 percent; or 
DLCO(SB) less than 40 percent predicted, or the maximum 
exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or 
there is cor pulmonale (right heart failure), or there is 
right ventricular hypertrophy, or there is pulmonary 
hypertension (shown by echo or cardiac catheterization), or 
there is an episode(s) of acute respiratory failure, or the 
veteran requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6843 (2001).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001)


Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096. 

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO informed him of the evidence to support his claim via 
the rating decisions and associated correspondence, and 
statement and supplemental statements of the case and 
associated correspondence issued since the veteran filed his 
claim.  The above documentation in the aggregate has informed 
the veteran of the rationale for the denial of his claim.

Furthermore, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.

Additionally, in its February 2002 supplemental statement of 
the case the RO demonstrated that it has considered the 
veteran's claim under the new law referable to the duty to 
notify and the duty to assist the veteran as mandated by the 
VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.


Analysis

In March 2002 the RO granted entitlement to an increased 
evaluation of 30 percent for the veteran's penetrating wound 
of the pleural cavity with cardiac involvement, postoperative 
under Diagnostic Code 6843, effective April 14, 1999.  



The pulmonary function examination conducted in April 1999 
disclosed that the veteran's FEV-1 was 55 percent of 
predicted, his FEV-1/FVC ratio was 81 percent.  Comparing the 
veteran's results to the rating criteria, the FEV-1 result of 
55 percent is within the range warranting a 60 percent 
evaluation.  The test results do not meet the criteria, 
however, for a 100 percent evaluation for the FEV-1 or FEV-
1/FVC.  In fact, the veteran's results fall far short from 
reaching any of the necessary findings for a 100 percent 
rating.  

Considering the fact that the available pulmonary function 
test criteria fall far short of meeting a 100 percent 
evaluation, the Board finds that the evidence does not 
support more than a 60 percent evaluation.  

Additionally, the Board notes that the CAVC has held that a 
separate rating may be assigned if the veteran's residual 
scarring is manifested by a scar that is poorly nourished 
with repeated ulceration, a scar that is tender and painful 
on objective demonstration, or a scar that is otherwise 
causative of limited on function of part affected.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2001);  Esteban 
v. Brown, 6 Vet. App. 259 (1994).

In the veteran's case at hand, residual scarring in the chest 
area has been described as nontender.  There has been no 
reported evidence of poor nourishment with repeated 
ulceration or limitation on function of the chest area due to 
residual scarring.  Accordingly, the Board finds no basis 
upon which to predicate assignment of a separate compensable 
evaluation for disablement related to residual scarring in 
the chest area with application of 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805.

The Board concludes that the evidence supports a 60 percent 
evaluation, but no higher, for postoperative residuals of a 
penetrating wound to the pleural cavity with cardiac 
involvement.




Additional Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the Board notes that the RO 
provided and considered the criteria for assignment of an 
extraschedular evaluation, but it did not grant increased 
compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider unusual or 
exceptional . Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  
In this regard, the veteran has not required frequent 
inpatient care, nor has his postoperative residuals of a 
penetrating wound to the pleural cavity with cardiac 
involvement markedly interfered with his employment.  

In this regard, the Board notes that the veteran submitted a 
statement showing that he quit his position in February 1997 
due to unspecified health problems.  There is nothing in the 
record to show that he voluntarily terminated his employment 
solely due to his service-connected postoperative residuals 
of a penetrating wound to the pleural cavity with cardiac 
involvement.  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
postoperative residuals of a penetrating wound to the pleural 
cavity with cardiac involvement.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.


ORDER

Entitlement to an increased rating of 60 percent, for 
postoperative residuals of a penetrating wound to the pleural 
cavity with cardiac involvement is granted, subject to 
governing criteria applicable to the payment of monetary 
awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:


? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

